UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A (RULE 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a)of the Securities Exchange Act of 1934 Filed by the Registrant☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☐ Preliminary Proxy Statement. ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)). ☒ Definitive Proxy Statement. ☐ Definitive Additional Materials. ☐ Soliciting Material Pursuant to §240.14a-12. vTv Therapeutics Inc. (Name of Registrant as Specified in its Charter)
